Citation Nr: 1235810	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  03-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease (DDD).  

3.  Entitlement to a disability rating in excess of 40 percent for lumbar spine DDD.  

4.  Entitlement to an effective date prior to February 5, 2009 for the assignment of a total disability based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1975.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from September 2002 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the September 2002 rating decision the RO continued a 30 percent rating for the Veteran's cervical spine disability and continued a 40 percent rating for the Veteran's lumbar spine disability.  In the April 2006 rating decision the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective July 12, 2003.  The RO also denied service connection for carpal tunnel entrapment in the right and left wrists.  

During the pendency of this appeal, the rating for the Veteran's PTSD was increased to 50 percent, effective July 12, 2003.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2011 decision, the Board granted an initial 50 percent rating for PTSD and denied entitlement to an initial rating in excess of 50 percent.  The Board also remanded a claim for service connection for bilateral carpal tunnel syndrome, a claim for an increased rating for cervical spine DDD, a claim for an increased rating for lumbar spine DDD, and a claim for TDIU for further development. 

The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to partially vacate and remand that portion of the March 2011 Board decision that denied an initial rating in excess of 50 percent for PTSD, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In a January 2012 rating decision, the RO granted service connection for carpal tunnel syndrome of the right wrist and carpal tunnel syndrome of the left wrist, and granted a TDIU, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.

In January 2012, the RO issued a supplemental statement of the case (SSOC) in which it continued to deny the claims for increased ratings for cervical spine DDD and lumbar spine DDD.  These matters have been returned to the Board for further appellate consideration.  Despite the fact that the Board had not yet taken any action pursuant to the September 2011 Court Order at that time, the RO also issued an SSOC in which it continued the 50 percent rating for PTSD.  

The claims on appeal were remanded by the Board in April 2012 for additional development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the claims file.  The Veteran submitted additional evidence following this hearing and waived RO jurisdiction over this evidence.  This material will be reviewed in the following decision. 

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a May 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Robert V. Chisholm as his representative.  The Board recognizes the change in representation.  

In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the medical evidence demonstrating the Veteran's diagnosed depression is secondary to his PTSD, the Board has re-characterized the issue regarding the Veteran's PTSD on appeal as an acquired psychiatric disorder, to include PTSD and depression.

As a final preliminary matter, in the March 2011 decision and remand and the April 2012 remand, the Board noted that issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, a left knee disorder, bilateral leg disorders, bilateral shoulder disorders, and an abdominal hernia had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these matters were referred to the AOJ for appropriate action.  There is an indication in the Veteran's virtual VA file that the claim for entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure has been adjudicated per a June 2012 Rating Decision Code sheet, however, only the first page of the Rating Decision narrative has been included in the virtual VA file which does not indicate the issues addressed.  Therefore, a complete copy of the Rating Decision narrative has not been included in either the paper claims file or the virtual VA file.  In addition, there is also no indication in the record before the Board that the rest of these matters have subsequently been addressed.  Accordingly, the issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, a left knee disorder, bilateral leg disorders, bilateral shoulder disorders, and an abdominal hernia are referred to the AOJ for appropriate action.  With respect to the claim for service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, if a rating decision was issued in June 2012 with respect to this claim, such should be associated with the Veteran's virtual VA file.  

The issue of an earlier effective date prior to February 5, 2009 for the assignment of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.  


FINDINGS OF FACT

1.  The credible and probative evidence of record demonstrates that the Veteran's PTSD has been productive of moderate difficulties, resulting in occupational and social impairment with reduced reliability and productivity.  

2.  The credible and probative evidence of record demonstrates that the Veteran's cervical spine DDD has been productive of pain and limitation of motion with flexion ranging from 15 to 30 degrees.  

3.  The credible and probative evidence of record demonstrates that the Veteran's lumbar spine DDD is productive of pain, limitation of motion with flexion ranging from 25 to 80 degrees, and pronounced DDD with persistent symptoms compatible with sciatic neuropathy lower extremities with characteristic pain and demonstrable muscle spasm, and with little intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 30 percent for cervical DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (effective prior to scheduler amendments on September 23, 2002 and September 26, 2003); Diagnostic Codes 5235-5243 (2011).

3.  The criteria for a disability rating of 60 percent for lumbar spine DDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to scheduler amendments on September 23, 2002 and September 26, 2003); Diagnostic Codes 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2002, September 2004, January 2005, January 2006, May 2008 and September 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, April 2007, May 2008 and September 2009 pertaining to the downstream disability rating and effective date elements of his claims with subsequent readjudication in March 2007, February 2009, November 2009, December 2009, August 2010 and January 2011 SSOC's.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for an acquired psychiatric disorder, to include PTSD and depression, has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for an acquired psychiatric disorder, to include PTSD and depression, and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a statement of the case that addressed the initial rating assigned for his an acquired psychiatric disorder, to include PTSD and depression, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  He has provided statements to VA treatment providers and VA examiners as well as testimony in a June 2012 video conference hearing regarding the limitations of his cervical and lumbar spine, including limitation of motion, and their effects on his activities of daily living and employment.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  

This case was previously remanded by the Board in April 2012 to provide the Veteran with a video conference before a Veterans Law Judge of the Board and to issue a rating decision effectuating the Board's March 2011 grant of an increased rating for PTSD to 50 percent prior to July 2, 2008.  As the hearing was conducted in June 2012 and a rating decision was provided in April 2012 effectuating the Board's grant of an increased rating for PTSD to 50 percent as of July 12, 2003, this constitutes full compliance with the Board's remand instructions.  As such, the Board is satisfied that the development requested by its April 2012 remand has now been satisfactorily completed and substantially complied with respect to the issues on appeal.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.  The Board also acknowledges that from the time the increased rating claim was filed until a final decision is made a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods in both the initial rating claim as well as increased rating claims on appeal.

Analysis

A.  An Acquired Psychiatric Disability, to Include PTSD and Depression

The Veteran has been assigned a 50 percent evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

After a careful review of the record, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD and depression, does not warrant an initial disability rating in excess of 50 percent at any time throughout the duration of the appeal.  

In this regard, the Board finds that, throughout the duration of the appeal the Veteran's acquired psychiatric disorder, to include PTSD and depression, was not productive of symptoms which more nearly approximated the 70 percent criteria as there is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  In fact, the Board finds that the evidence of record demonstrates that his acquired psychiatric disorder, to include PTSD and depression symptoms were productive of moderate difficulties and resulting in occupational and social impairment with reduced reliability and productivity.  

The VA outpatient treatment records from July 2003, within a year of the Veteran's claim for service connection, to June 2012 consistently indicate GAF scores ranging from 60 to 65 for "mild" symptoms, to include intrusive memories, anger, depression and some reports of suicidal thoughts, but with no real ideation.  The earliest evident of psychiatric treatment in the record dates back to May 2004, wherein the Veteran reported having symptoms including detachment, estrangement, intrusive thoughts, hypervigilance, increased startle response, anger outbursts and a shortened sense of life, although he also reported that he was happily married and his home life was good.  He was diagnosed with PTSD and major depressive episode, characterized as mild and was assigned a GAF score of 60 to 65.  Thereafter, in July 2004 the Veteran's anger was reported to be closer to the surface and he was not suicidal.  He was again assigned a GAF score of 60 to 65.  In August 2004, the Veteran reported having verbally sparred with a woman at work over his service in Vietnam but he stopped short of getting himself into trouble.  At that time, he was assessed with anger and irritability, however, he was assigned a GAF score of 60 to 65 again.  Moreover, the consistent reports of anger and irritability did not rise to the level of impaired impulse control as the Veteran reported in August 2004 that he was able to stop short of getting himself in trouble during a verbal spar with another coworker.  In addition, anger and irritability alone, without symptoms similar to unprovoked irritability with periods of violence, do not indicate evidence of impaired impulse control.  

In May 2005, the Veteran reported having an episode of suicidal ideation to the VA medical center (VAMC) via a phone contact.  Thereafter, he was provided a mental health evaluation in May 2005 in which he reported symptoms of anxiety, depression, trouble with concentration and memory, lack of motivation, sleep disturbance, intrusive thoughts and anger.  The Veteran also reported that he loved his wife but was distant from others and he reiterated his suicidal ideation noted earlier in May, however, as he contracted for safety he was asked to start writing about his anger and sadness.   He was assigned a GAF score of 60 to 65.  

Similarly, in a January 2006 VA psychiatric examination, the examiner noted the Veteran's most significant manifestations included intrusive memories, anger and depression.  While the Veteran admitted to occasionally thinking about suicide, he stated that he had no real ideations or plans at that time.  Also at that time, the Veteran reported a thirty year history working as a buyer/purchaser while working on his college degree.  He was married three times, but his current marriage was described as strong.  He also indicated he had a good relationship with his oldest, adult son.  He said aside from close relationships with his family, however, he had no real friends.  He also indicated a past history of assault with a former wife but none was reported with his current wife or at or around the time of the VA examination.  The Veteran also denied any panic attacks or prior hospitalizations.  The examiner observed the Veteran to have a good memory, appropriate hygiene, good concentration and no homicidal ideation.  Overall the examiner found the Veteran to have PTSD of moderate severity and he assigned the Veteran a GAF score of 55 for depression and 60 for PTSD.  At that time, the examiner also found that depressive disorder was considered to be secondary to PTSD and likely impacted his mood in the form of depressed mood and lower levels of motivation, energy and interest.  

A November 2006 private treatment report demonstrates that the Veteran was brought in to the emergency room by police after he became depressed and closed himself up in his room and began drinking wine.  He was not found to be hostile and did not threaten anyone.  While the Veteran reportedly grabbed a bayonet, he did not threaten anyone with it and placed it down and the police reported that, in no way did he try to assault them and he was not hostile.  In addition, the Veteran was found to be cooperative during this entire time and denied being suicidal or having suicidal thoughts or ideations.  

In a January 2007 VA outpatient treatment report, the Veteran reports having chronic intense anger and sometimes severe depression, however, his PTSD and major depressive episode were characterized as mild and he was assigned a GAF score of 65.  Thereafter, in January 2007 the Veteran had reported an episode of drinking wherein he hid in his basement with weapons and his son was worried and called 911.  The Veteran reported he was angry and humiliated.  

In a July 2008 VA psychiatric examination, the Veteran reported losing his job in May 2008 due to making mistakes as a buyer and getting forgetful.  He also indicated he needed time off due to problems with his shoulder.  The Veteran also reported being hospitalized for one day in October 2006 for his PTSD and ultimately losing approximately 100 hours of work over the past year due to his PTSD.  Similar to the 2006 VA examination, however, the Veteran reported a strong relationship with his wife, children and grandchildren, but no other friends.  He further indicated he abused alcohol and lost his temper often.  The examiner did not observe any impairment of thought process, delusions, hallucinations or disorientation.  Rather, the Veteran made good eye contact and his conversation and affect were appropriate.  The Veteran again complained of depression and some thoughts of ending his life with increased intrusive memories and memory problems with hypervigilant startle response.  During the mental status evaluation however, the Veteran reported having suicidal thoughts over the past year and a half, mostly when he was depressed, he denied more significant suicidal ideations, plans or intent.  Overall, the Veteran's PTSD was again characterized as moderate in severity and his depression was noted to be moderate to severe.  His PTSD was assigned a GAF score of 55 and depression was assigned a GAF score of 50.  The examiner found the effects of the Veteran's PTSD and depression on his occupational and social functioning revealed an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks but he was generally functioning satisfactorily.  

The Veteran was also afforded a SSA disability evaluation in November 2008 where the examiner noted "moderate" limitations with concentration, ability to interact with others, and responding appropriately to changes in the work setting.  

In a February 2009 VA outpatient treatment report, the Veteran reported having suicidal ideations in the past which was reported to the VA in the past but his spouse reported that she had not heard him say such things.  In another February 2009 VA outpatient treatment report, the Veteran's PTSD and major depressive disorder were noted to be relatively under control with current medications and in better control over the past year.  Neuropsychiatric testing in February 2009 also revealed the Veteran had a number of cognitive symptoms, although he did not meet the criteria for dementia or mild cognitive impairment, with the primary contributing factors including major depressive disorder, PTSD, chronic pain and possibly medications.  Thereafter in February 2009, the Veteran was assessed with memory loss symptoms but was found to remain functional.  

In a June 2009, a VA examiner furnished an opinion with respect to the Veteran's claim for TDIU.  He reviewed the claims file and found that, in terms of the effects of the Veteran's PTSD and depression on his occupational and social functioning, it was his opinion that there was only an occasional decrease in work efficiency or there were intermittent periods of an inability to perform occupational tasks due to signs and symptoms but the Veteran was generally functioning satisfactorily.  The examiner also opined that the Veteran's moderate PTSD and moderate to severe depression would pose moderate vocational limitations at that time, including likely causing the Veteran to make some mistakes at work because he was having some concentration issues as well as some ongoing distraction issues.  

In a November 2009, April 2010, September 2010 and November 2010 VA outpatient treatment reports the Veteran reported psychiatric symptoms also included occasional violent nightmares, anger and tension and being easily angered, although he was assigned a GAF score of 65 at those times.  In addition, mental status evaluations revealed good insight and judgment, no suicidal or homicidal ideations and a euthymic affect.  

In an April 2011 VA outpatient treatment report, the Veteran reported psychiatric symptoms also included occasional violent nightmares, anger and tension and being easily angered, although he was assigned a GAF score of 65.  In addition, mental status evaluations revealed good insight and judgment and no suicidal or homicidal ideations.  In May 2011 the Veteran was found to pose no risk (danger) to himself or a threat to others and was assigned a GAF score of 65.  In a June 2011 VA outpatient treatment report, the Veteran reported psychiatric symptoms also included occasional violent nightmares, anger and tension and being easily angered, although he was assigned a GAF score of 65.  In addition, mental status evaluations revealed good insight and judgment and no suicidal or homicidal ideations.  

VA neuropsychiatric testing in June 2011 revealed the Veteran had impairments in several cognitive domains including immediate memory, attention and delayed memory.  The VA treatment provider found however, that despite these objective deficits which were consistent with his subjective complaints, he did not currently meet the criteria for a cognitive service connection and his deficits continued to most likely result from a combination of his psychological conditions (depression, anxiety and PTSD), medications, chronic pain, and sleep disturbances.  

In an August 2011 VA psychotherapy session, the Veteran reported having feelings of hopelessness in the future but he did not have thoughts about taking his life, a plan to take his life and had not ever had a suicide attempt.  In a September 2011 VA psychotherapy sessions, the Veteran again reported having feelings of hopelessness in the future and that he had thoughts about taking his life, however, he reported having no plan to take his life and had not ever had a suicide attempt.  

In a September 2011 VA mental health treatment report, the Veteran reported having progress in therapy but symptoms of anxiety, moodiness, easily angered, occasionally violent nightmares, anger and tension were reported.  He also reported not having feelings of hopelessness in the future but he did have thoughts about taking his life, although he had no plan to take his life and had not ever had a suicide attempt.  At that time, a mental status evaluation revealed no suicidal ideation or homicidal ideation, good judgment and insight and slightly depressed mood and affect.  He was assigned a GAF score of 65.  Thereafter in September 2011 and October 2011 VA outpatient treatment reports the Veteran reported having feelings of hopelessness in the future and thoughts about taking his life, although he had no plan to take his life and had not ever had a suicide attempt.  

In summary, the evidence overwhelmingly describes the Veteran's acquired psychiatric disorder, to include PTSD and depression as being moderate throughout the appellate time frame with manifestations including anger, intrusive memories, depression, and some amount of suicidal thoughts with only one documented report of suicidal ideation in May 2005, at which time the Veteran's PTSD was still assigned a GAF score of 60-65, indicating more mild to moderate symptoms.  In addition, while the Veteran reported having suicidal thoughts in the July 2008 VA examination, he also denied more significant suicidal ideations, plans or intent at that time.  Thereafter, VA mental health evaluations revealed some reports of past suicidal ideation but no additional findings of suicidal ideation, intentions or plans.  In addition, in February 2009, the Veteran's spouse reported to a VA mental health provider that she had not heard him say such things regarding suicidal ideation.  With respect to the reports of symptoms of violent nightmares, the evidence of record does not reflect that such nightmares caused any unprovoked irritability with anger outbursts or periods of violence or violence toward others and the Veteran was found to be no risk of danger to himself or a risk of threat to others, per a May 2011 VA outpatient treatment report.

It is clear the Veteran had slightly increased symptoms shortly after losing his job in May 2008, as indicated by the July 2008 VA examination, but overall the symptoms remained relatively consistent throughout the duration of the appeal.  The Veteran did have increased symptoms of intrusive memories and problems with memory, which ultimately contributed to his loss of job.  However, the evidence of record from 2009 and thereafter continued to demonstrate the Veteran's increased reports of improved symptoms to VA examiners as well as continued GAF scores of 65 and psychiatric evaluations demonstrating good insight and judgment and no suicidal or homicidal ideations.  Therefore, even considering the Veteran's symptoms of memory loss and some reports of past suicidal thoughts without ideation, the evidence of record demonstrates the Veteran's acquired psychiatric disorder, to include PTSD and depression, more nearly approximates the criteria for a 50 percent disability rating.  The Board observes that difficulty in understanding complex commands and impairment of short and long term memory are, in fact, included in the criteria for a 50 percent disability rating.  

The Veteran's GAF scores ranged from 50, noted only on one occasion in the July 2008 VA examination, to 65, noted often throughout the duration of the appeal, thereby indicating serious symptoms at worst to moderate symptoms; however, inasmuch as the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record more nearly approximates the criteria for a 50 percent disability rating.

In reaching the above conclusions, the Board has not overlooked the lay statements and testimony by the Veteran and his spouse with regard to the severity of his service-connected acquired psychiatric disorder, to include PTSD and depression.  The Veteran has also provided statements in September 2009 and September 2010 as well as testimony in the June 2012 video conference hearing regarding thoughts of ending his life and contemplation of suicide, however, no intent or plan was reported.  In the June 2012 video conference hearing, the Veteran had also reported problems of memory loss, including that of immediate family names, irritability, nightmares and hypervigilance.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran and his spouse are competent to report his current symptomatology as it pertains to his acquired psychiatric disorder, to include PTSD and depression.  However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran and his spouse have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the reports of the Veteran and his spouse with respect to experiencing symptoms in evaluating his disability rating in this decision.  

With respect to the Veteran's reports of thoughts of ending his life and contemplation of suicide, memory loss of immediate family names, the Board notes that VA outpatient treatment reports reflect only one instance of suicidal ideation, not thoughts, which was noted in a May 2005 VA outpatient treatment report with the rest of his VA medical records noting reports of occasional suicidal thoughts without ideation, intent or plans.  In addition, the Veteran's memory loss evaluations in February 2009 and June 2011 do not reflect the Veteran's memory loss included any reports of memory loss of immediate family names and his evaluations did not reflect that he met the criteria for a cognitive diagnosis.  Therefore these statements are inconsistent with the rest of the evidence of record and, while competent, are not credible evidence of sustained suicidal ideation or memory loss of immediate family members and are not afforded any probative value.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial evaluation higher than 50 percent at any time since the effective date of July 12, 2003.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than 50 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

B.  Cervical Spine

The Veteran currently receives a 30 percent rating for his service-connected cervical spine DDD.  He contends, in essence, that he is entitled to a higher rating.  

The Veteran filed his claim for an increased rating for cervical spine DDD in May 2002.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's lumbar spine disability.  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  The General Counsel of VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with long standing statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

The Veteran's cervical spine DDD has been evaluated under Diagnostic Code 5290 (for limitation of motion of the cervical spine).  Under Diagnostic Code 5290 (as in effect prior to September 26, 2003), a 20 percent rating is warranted where limitation of motion of the cervical spine is moderate, and a 30 percent rating is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2002).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Also prior to September 23, 2002, under Diagnostic Code 5293, which provided evaluations for intervertebral disc syndrome, a 20 percent rating is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).

Under the amendment to the rating schedule that became effective on September 23, 2002, intervertebral disc syndrome (pre-operative or post-operative intervertebral disc syndrome) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months; or, by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations were re-worded and moved to Note 1, following the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned instructions were re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  Id.  However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"); Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).

Pursuant to the evaluation of intervertebral disc syndrome method based on the total duration of incapacitating episodes over the 12 month period, the revised criteria provide that a 20 percent evaluation is warranted if incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is warranted if incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is warranted if incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The revised schedule does not provide for an evaluation higher than 60 percent.

Effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 (2004, 2011).  Under the revised criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 15 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  See also Plate V.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that the Veteran's cervical spine DDD does not warrant a disability rating in excess of 30 percent at any time throughout the duration of the appeal.  In this regard, the Board finds that the credible and probative evidence of record demonstrates that the Veteran's cervical spine DDD has been productive of pain and limitation of motion with flexion ranging from 15 to 30 degrees with no evidence of ankylosis.  At the outset the Board notes that a 30 percent rating is the maximum rating available for the cervical spine under the former Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  The Board has considered whether the provisions of 38 C.F.R. §§ 4.40 and 4.45 may provide a basis for a rating in excess of 30 percent for limitation of motion.  See id.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.

The Board will therefore discuss the applicability of a higher disability rating under former Diagnostic Code 5293 and the revised Diagnostic Codes 5235-5243.  Initially, the Board observes that the Veteran's cervical spine DDD does not meet the criteria for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine as there is no evidence of unfavorable ankylosis.  As noted above, the credible and probative evidence of record demonstrates that the Veteran's cervical spine DDD has been productive of pain and limitation of motion with flexion ranging from 15 to 30 degrees, however, at no time was there evidence of ankylosis of cervical spine.  

Private and VA medical records from May 2001 to June 2012 reflect that the Veteran's cervical spine demonstrated both complaints and findings of a limited range of motion with neck pain.  

At a September 2001 VA examination, the Veteran reported pain in the neck which was exacerbated by increasing activities, such as standing or walking, and numbness and tingling in the bilateral hands.  He also reported having difficulty with turning his head while driving and that his neck pain was aggravated by long meetings at work.  At that time, range of motion findings of the cervical spine revealed flexion to 15 degrees and severe spasms with strength at 5/5 and decreased pinprick sensation.  

A September 2002 VA examination revealed flexion of the cervical spine to 15 degrees on active range of motion however, the examiner noted that when he tried to guide the Veteran on neck movements, he actively tightened his opposing muscles and complained of pain.  The examiner noted an obvious discrepancy between when he tried to examine the Veteran's neck and when he sat, talked, walked, or lay on his stomach and easily turned his neck.  

VA outpatient treatment reports in February 2003 and February 2005 demonstrate that the Veteran's neck limitation of motion was demonstrated by findings of less than 25 percent movement of the neck and flexion limited to 15 degrees worst.  A full range of motion of the neck was found in an October 2005 VA outpatient treatment report.  A January 2008 private treatment report also noted a decreased range of motion of the neck, although no range of motion findings were included.

At a July 2008 VA examination, the Veteran continued to report pain in the neck with shooting pain down the right arm and numbness and tingling of the fingertips.  He did not wear a neck brace or use assistive devices for ambulation.  The Veteran reported he had to quit most recreational activities and had to limit his walking due to back and neck pain. He stated he was not currently working.  A physical examination revealed tenderness of the cervical spine with mildly spastic paraspinal muscles and range of motion with flexion to 20 degrees, limited by pain.  A clear radicular distribution was not demonstrated on sensory testing, although the Veteran had reported having shooting pains down his arms.  Phalen's test was negative for both arms.  

A May 2009 SSA physical residual functional capacity assessment noted there were cervical spine MRI findings of degenerative changes at C6-7.  Exertional limitations in terms of lifting, standing and sitting were found along with postural limitations including frequent balancing limitations and occasional climbing, stooping, kneeling, crouching and crawling limitations. The examiner noted at this time that the Veteran's allegations of limitations were partially credible in light of the medical evidence.  The examiner also found that he had a medically determinable impairment that could be expected to produce some limitations of function, though the extent of the limitations described by the Veteran in terms of the use of the hands for gross and fine manipulation exceeded that which was supported by the objective medical findings in that evaluation.  

A May 2009 VA examiner's opinion regarding the Veteran's cervical spine disease and its effect on his limitations.  The examiner found that the Veteran was unable to perform job tasks that required manual labor with his limited lifting and carrying of more than 10 pounds and limitations in activities requiring bending over, twisting or reaching.  The Veteran was found to be able to perform light duty tasks and could perform all desk work.  The examiner noted his opinion was based on clinical examinations which did not demonstrate weakness or loss of neurologic function but did demonstrate neck pain with strenuous activities.  

A July 2010 VA examination revealed that a VA examiner noted the Veteran's new MRI showed worsening of his cervical spine.  The Veteran reported having baseline pain from seven to eight out of 10 in severity to 10 out of 10 during a flare ups and he also noted having medication, massages and injections to treat the neck which caused temporary alleviation.  He physician noted he could not state how much this affected his work because he was unemployed, although the Veteran reported being unemployed due to taking too many days off due to physical ailments.  A physical examination of the neck revealed tenderness with some paraspinal muscle spasm and limited range of motion with flexion to 30 degrees.  Range of motion was painful throughout the arc of motion.  No additional functional impairment was found due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination.  The Veteran was noted to be markedly symptomatic, though not myelopathic from his cervical and lumbar DDD.  

A September 2009 VA outpatient treatment report noted the Veteran's neck range of motion was very limited in all directions but no findings in degrees were noted.  The Veteran underwent surgery on the cervical spine in December 2011.  

A January 2012 VA examination of the peripheral nerves demonstrated findings of a peripheral nerve disability of the upper extremities which was noted as carpal tunnel syndrome of the bilateral hands.  No symptoms of constant or intermittent pain were noted in the right or left upper extremities at that time.  Muscle strength testing revealed a 5/5 in both upper extremities, demonstrating normal strength.  Sensation was normal in the right and left shoulder and forearm and the right hand and decreased in the left hand.  Phalen's and Tinel's signs were negative.  The Veteran was assessed with mild incomplete paralysis of the right and left median nerves.  Constant use of a cane was noted.  The examiner found, based on a review of the claims file, that although the Veteran had electromyography (EMG) signs of carpal tunnel syndrome in the past, the symptoms were likely originating at the level of the cervical spine with foraminal stenosis at multiple levels and therefore the Veteran's carpal tunnel syndrome was as likely as not aggravated by his permanent cervical spine condition.  

Based on the foregoing, the Board also finds that the Veteran's cervical spine DDD does not meet the criteria for a higher disability rating under former Diagnostic Code 5293 or the revised Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The objective medical evidence of record does not show that the Veteran had incapacitating episodes of IVDS having a total duration of at least four weeks but less than six weeks during the past 12 months, wherein a physician had prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Veteran has also not alleged that a physician has prescribed bed rest for an incapacitating episode of the cervical spine DDD for any period of time throughout the duration of the appeal.  Moreover, as discussed in the evidence above, there is no objective evidence of severe intervertebral disc syndrome recurring attacks of cervical spine DDD with intermittent relief so as to warrant a 40 percent disability rating under former Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Consequently, the Veteran does not meet the criteria for a 40 percent rating based on incapacitating episodes or recurrent attacks of intervertebral disc syndrome.  

Even considering the September 2001 VA examination findings of severe muscle spasm, the July 2008 VA examination finding of mildly spastic paraspinal muscles in the cervical spine and the July 2010 finding of some paraspinal muscle spasm, the Board finds that these three findings along with the Veteran's neck pain, do not rise to the level of more nearly approximating the diagnostic criteria of a 60 percent disability rating under former Diagnostic Code 5293.  In this regard the Board observes that former Diagnostic Code 5293 requires very specific findings including: pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  As sciatic neuropathy is related to the lower extremities and the objective evidence of record does not demonstrate the Veteran's cervical spine disability affects the lower extremities.  A 60 percent disability rating under former Diagnostic Code 5293 is also not warranted.  Id.  

Even considering the Veteran's surgeries on the cervical spine in August 2003 and December 2011 and the private and VA MRI reports of June 2002, December 2003, January 2005, September 2006, March 2007, December 2007, May 2008 and January 2010, the Board finds that the objective findings of the Veteran's cervical spine revealed symptoms mainly productive of pain and limitation of movement with no evidence of unfavorable ankylosis, recurrent attacks of severe intervertebral disc syndrome or incapacitating episodes.  Further, the Veteran was awarded a 100 percent rating in August and September 2003 as a result of his convalescence from cervical spine surgery.

The Board observes that the assignment of a 30 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  Moreover, the objective findings of record do not demonstrate the presence of any additional limitation of motion or function upon repetitive motion.  

The Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's cervical spine, however, the Veteran has been awarded separate 10 percent ratings for his carpal tunnel syndrome which the record evidence demonstrates are the neurological manifestations related to his cervical spine.  Per the most recent VA examination in January 2012, the Veteran's peripheral nerve disability of the upper extremities was characterized as carpal tunnel syndrome of the bilateral hands, he was assessed with mild incomplete paralysis of the right and left median nerves and the examiner found, based on a review of the claims file, that although the Veteran had EMG signs of carpal tunnel syndrome in the past, the symptoms were likely originating at the level of the cervical spine with foraminal stenosis at multiple levels.  As the record is absent of any objective findings of moderate incomplete paralysis of the right and left median nerves, the Veteran's neurological manifestations of the cervical spine, his carpal tunnel syndrome of the left and right hands, do not warrant a higher disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

With orthopedic manifestations equivalent to 30 percent, neurological manifestations equivalent to at most 10 percent in the right and left upper extremities, a combination of these disability ratings under 38 C.F.R. § 4.25 would result in a 40 percent combined disability rating for the Veteran's cervical spine with neurological manifestations.  As such, the Board finds the diagnostic criteria currently assigned to the cervical spine DDD and its neurological manifestations are the most favorable to the Veteran.  

Accordingly, the Board finds that the Veteran's cervical spine DDD does not warrant a disability rating in excess of 30 percent.  

In reaching the above conclusions, the Board has not overlooked the lay statements with regard to the severity of his service-connected cervical spine DDD including his statements and testimony regarding his neck pain, lack of motion, numbness and falling and his spouse's testimony regarding her observations of his cervical spine DDD and its effects.  In this regard, the Veteran and his spouse are competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran and his spouse during the course of his VA examinations and in statements testimony before the undersigned Veterans Law Judge.  The Veteran is competent to report his current symptomatology as it pertains to his neck and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  In this case, the Veteran has not provided statements regarding recurrent attacks of severe cervical spine DDD, incapacitating episodes in which a physician has prescribed bed rest or ankylosis, and the Board has afforded more probative value to the objective medical evidence of record.  Thus, the Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent at any time since the date of claim on April 25, 2002.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 30 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

C.  Lumbar Spine

The Veteran currently receives a 40 percent rating for his service-connected lumbar spine DDD.  He contends, in essence, that he is entitled to a higher rating.  

The Veteran filed his claim for an increased rating for lumbar spine DDD in May 2002.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's lumbar spine disability.  The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  The General Counsel of VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That guidance is consistent with long standing statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

The Veteran's lumbar spine DDD has been rated under former Diagnostic Code 5295.  Under former Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain is rated as 10 percent disabling when there is characteristic pain on motion and as 20 percent disabling when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under former Diagnostic Code 5292, in effect prior to September 26, 2003, a 10 percent evaluation requires slight limitation of motion, a 20 percent evaluation requires moderate limitation of motion, and a 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the criteria under Diagnostic Codes 5290 through 5292 were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Also prior to September 23, 2002, under Diagnostic Code 5293, which provided evaluations for intervertebral disc syndrome, a 20 percent rating is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).

Under the amendment to the rating schedule that became effective on September 23, 2002, intervertebral disc syndrome (pre-operative or post-operative intervertebral disc syndrome) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months; or, by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations were re-worded and moved to Note 1, following the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned instructions were re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  Id.  However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"); Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).

Pursuant to the evaluation of intervertebral disc syndrome based on the total duration of incapacitating episodes over the 12 month period, the revised criteria provide that a 20 percent evaluation is warranted if incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is warranted if incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is warranted if incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The revised schedule does not provide for an evaluation higher than 60 percent.

Effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 (2004, 2011).  Under the revised criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2), provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  See also Plate V.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that the Veteran's lumbar spine DDD warrants a disability rating of 60 percent, but no higher, under former Diagnostic Code 5293.  In this regard, the Board observes that the credible and probative evidence of record, including VA examinations from September 2001, September 2002, September 2005, July 2008, and July 2010 as well as private and VA medical records from May 2001 to June 2012, demonstrates that the Veteran's lumbar spine DDD has been productive of is productive of pain, limitation of motion with flexion ranging from 25 to 80 degrees, and pronounced DDD with persistent symptoms compatible with sciatic neuropathy lower extremities with characteristic pain and demonstrable muscle spasm, and with little intermittent relief.  

In a September 2001 VA examination report severe spasms were noted in the lumbar spine, flexion was limited to 50 degrees and decreased pinprick sensation in the right lower extremity was found.  At a September 2002 VA examination, flexion of the lumbar spine was limited to 45 degrees as noted and no evidence of radiculopathy was noted.  The Veteran reported having low back pain with numbness and tingling in the legs in a May 2002 VA outpatient treatment report.  A January 2003 VA outpatient treatment report noted severe low back pain with radicular symptoms based on a review of an October 2002 VA MRI report.  Following a physical examination of the lumbar spine in February 2003, the Veteran was assessed with chronic back pain from degenerative joint disease (DJD) and DDD with severely limited motion and sensory loss.  VA outpatient treatment reports from April and May 2003 also reveal findings of severe low back pain with radicular symptoms.  VA outpatient treatment reports reflect the Veteran obtained an epidural injection for back pain in August 2005 and left lower extremity weakness was found in October 2005.  Per a November 2005 VA outpatient treatment report, the Veteran was assessed with chronic back pain, worsening lower extremity radiculopathy and severe DJD of the lumbar spine.  

Private medical reports from December 2005 reflect that the Veteran underwent a lumbar spine operation including a left microscopic hemilaminotomy discectomy L4-5 with foraminotomy and a left hemilaminotomy and foraminotomy L5-S1.  In a December 2005 private medical report wherein the Veteran was assessed prior to the December 2005 surgery, objective findings reflected that straight leg raising was positive on the left and he reported having significant low back and leg pain.  At a July 2008 VA examination, the Veteran reported having daily muscle spasms in the lumbar spine and constant pain with objective findings of flexion limited to 25 degrees and a normal sensory examination of the lower extremities.  In November 2008, the Veteran reported to a VA treatment provider that his back spasms had been getting worse.  In a September 2009 VA outpatient treatment report, objective findings of tenderness to palpation along the right paraspinal muscles was noted, and straight leg raise was positive on the right at 60 degrees.  A neurological evaluation at that time revealed a decreased sensation in the right leg, deep tendon reflex patellar was 2+ on the right, the Veteran was able to heel walk bilaterally and he was unable to toe walk on the left.  A March 2010 VA outpatient treatment report reflects objective findings positive paraspinous muscle spasm and flexion limited to 60 degrees and the Veteran was assessed with lumbar spondylosis, status post 2 surgeries, radicular pain in both legs at times and the right leg was mostly numb and gave out.  

In light of the clinical findings discussed above, particularly those which indicate a substantial degree of sensory impairment involving the lower extremities, the Board finds it reasonable to conclude that the symptomatology associated with the lumbar spine DDD more nearly approximates a disability picture which demonstrates pronounced neurological impairment of the lumbar spine.  38 C.F.R. §§ 4.3, 4.7 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, a 60 percent rating for the Veteran's lumbar spine DDD is warranted under former Diagnostic Code 5293.  

The Board also notes that while the Veteran's neurological manifestations also included sensory impairment consisting of fatigue and paresthesias of the upper and lower extremities, these neurological findings were appropriate to the site of the diseased disc in the Veteran's lumbar spine and thus are specifically provided for under former Diagnostic Code 5293 which contemplates persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc.  Therefore assigning separate disability ratings for objective neurological abnormalities manifested in the lower extremities represents pyramiding, as such would consider the same symptomatology already provided for under the 60 percent rating under former Diagnostic Code 5293.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.14 (2011).

In reaching the above conclusions, the Board has not overlooked the lay statements with regard to the severity of his service-connected cervical spine DDD including the Veteran's statements and testimony regarding his lumbar spine and his spouse's testimony regarding her observations of his lumbar spine DDD and its effects.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran and his spouse during the course of his VA examinations and in statements testimony before the undersigned Veterans Law Judge.  The Veteran and his spouse are competent to report his current symptomatology as it pertains to his lumbar spine and the Board finds that their statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  In this case, the Board notes that the Veteran has not provided statements regarding unfavorable ankylosis of the entire thoracolumbar spine.  

A disability rating in excess of 60 percent for lumbar spine DDD is also not warranted as there is no evidence of record which indicates the presence of unfavorable ankylosis of the entire thoracolumbar spine, for which a 100 percent rating is provided for under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Accordingly, the Board determines that the Veteran's lumbar spine DDD has been no more that 60 percent disabling since date of his claim for increase on April 25, 2002.  As such, his rating may not be staged because it represents his greatest level of impairment attributable to this condition since that date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors findings that the Veteran's acquired psychiatric disorder, to include PTSD and depression, cervical spine DDD, and lumbar spine DDD should be rated at 50, 30, and 60 percent respectively, but no more, throughout the duration of the appeals.  See Fenderson, 12 Vet. App. at 125-26; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim have these disabilities been shown to be so exceptional or unusual as to warrant the assignment of higher disability ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned and additional separate ratings based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SSOC, dated August 2010, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD and depression, is denied.  

A disability rating in excess of 30 percent for cervical spine DDD is denied.  

A disability rating of 60 percent for lumbar spine DDD is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to an effective date prior to February 5, 2009 for the assignment of a TDIU must be remanded for further development.  

Issuance of a statement of the case (SOC)

A claim for TDIU was granted in a January 2012 rating decision.  The Veteran's representative filed a statement in July 2012, in which they expressed disagreement with the assigned effective date of the TDIU claim, arguing that the Veteran was unemployable prior to the effective date assigned for this issue.  The Board construes this statement as a valid notice of disagreement (NOD) to the January 2012 rating decision.  38 C.F.R. § 20.201 (2011).  To date, no SOC has been issued with respect to this issue.  

As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to this issue, this claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (noting that where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issue of entitlement to an effective date prior to February 5, 2009 for the assignment of a TDIU in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this discrete issue to the Board only if the Veteran files a timely substantive appeal with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


